Citation Nr: 0833829	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from February 1964 
to January 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

By a June 2008 rating decision, the RO granted the veteran's 
claim for entitlement to service connection for bilateral 
tinnitus.  In light of the foregoing, no allegations of 
errors of fact or law remain for appellate consideration.  
The RO's June 2008 decision has fully resolved and rendered 
moot the claim.  No exceptions to the mootness doctrine are 
present because the benefits sought on appeal have been 
granted without the need for action by the Board.  See Thomas 
v. Brown, 9 Vet. App. 269, 270-71 (1996); see 38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2007).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that a new medical opinion is required for 
two reasons.  First, the May 2008 VA opinion does not address 
whether the veteran's hearing loss was incurred in service, 
regardless of whether it was shown in service or on service 
separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 
(1993) (holding that if hearing loss as defined by 38 C.F.R. 
§ 3.385 is not shown in service or at separation from 
service, service connection may still be established if 
medical evidence shows that it is actually due to incidents 
during service).  Second, the RO did not comply with the 
Board's June 2008 remand which instructed the RO to review 
the medical report and to implement corrective procedures if 
the medical report was not in 


complete compliance with the remand directives in any manner.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding 
that RO compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a VA medical 
opinion regarding the etiology of the 
veteran's bilateral hearing loss.  The 
veteran's entire claims file and this 
remand must be made available and reviewed 
by an appropriate VA examiner and a nexus 
opinion must be offered regarding the 
etiology of the veteran's hearing loss.  
The examiner is reminded that VA law and 
regulation does not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at 
the time of separation from service.  
Prior to rendering the opinion, the 
examiner is directed to the veteran's 
service medical records.  It is requested 
that the examiner record a detailed 
history of in-service and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current hearing loss is related to the 
veteran's period of military service, or 
to any incident therein, to include as due 
to the veteran's inservice noise exposure 
as combat veteran with a military 
occupational specialty of light weapons 
infantryman.  The examiner must 
specifically address the question of 
whether any degree of hearing loss began 
as a result of any in-service noise 
exposure.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion 


without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

2.  The medical opinion report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

